Exhibit 10.9

SeaWorld Entertainment, Inc.

6240 Sea Harbor Drive

Orlando, Florida 32821

February [  ], 2020

 

[LTIP PARTICIPANT]

 

Re: Notice of Modification to 2019 LTIP Award

 

Dear [LTIP PARTICIPANT],

 

On February 25, 2020, SeaWorld Entertainment, Inc., a Delaware corporation (the
“Company”) approved a modification (the “Modification”) to the Long-Term
Incentive Performance-Based Restricted Stock Units originally granted by the
Company on [DATE] under its 2017 Omnibus Incentive Plan, including your grant
pursuant to the Performance Stock Unit Grant Notice and Restricted Stock Unit
Agreement (your “2019 LTIP Award”). The Modification was approved in order to
better align the performance period and performance metrics in your 2019 LTIP
Award with the performance period and performance metrics set forth in the
performance-based restricted stock units award granted to the Company’s Chief
Executive Officer in November 2019, upon his commencement of employment with the
Company.  Capitalized terms not otherwise defined herein shall have the meaning
set forth in your 2019 LTIP Award.

 

 

The Modification extended the Performance Period and Extended Performance
Period.  Following the Modification the following dates apply:

 

(i) The term “Performance Period” is revised in its entirety to mean the period
commencing on January 1, 2019 and ending on December 31, 2022.

 

(ii)The term “Extended Performance Period” is revised in its entirety to mean
the period commencing on January 1, 2023 and ending on December 31, 2023.

 

As a result of these changes the Vesting Date shall also include reference to
the 2023 fiscal year and the forfeiture provision in Section 1(c) of Exhibit A
to your 2019 LTIP Award shall be updated accordingly to reflect “fiscal year
2022 and/or 2023, as applicable”.

 

In connection with the Modification, the Board determined a new “Adjusted EBITDA
Target”, referred to herein as the “Revised Adjusted EBITDA Target”, and a new
“Adjusted EBITDA Threshold”, referred to herein as the “Revised Adjusted EBITDA
Threshold”.  In addition to the current vesting terms set forth in your 2019
LTIP Award, your 2019 LTIP Award shall also vest in accordance with its terms if
the Revised Adjusted EBITDA Target and/or Revised Adjusted EBITDA Threshold, as
applicable, are achieved during the Performance Period or Extended Performance
Period, as applicable.  For the avoidance of doubt, all terms and conditions
that apply to (i) the Adjusted EBITDA Target shall also apply to the Revised
Adjusted EBITDA Target and (ii) the Adjusted EBITDA Threshold shall also apply
to the Revised Adjusted EBITDA Target.

 

Except as set forth herein, the terms and conditions of your 2019 LTIP Award
remain unchanged.  The Company believes aligning your award with the CEO
Performance Award puts everyone on the same path to success.

 

If you have any questions please reach out to [•] at [•].

 

--------------------------------------------------------------------------------

Sincerely,

 

 

 

SeaWorld Entertainment, Inc.

 

By: ___________________________

Name:

Title:


--------------------------------------------------------------------------------

ACCEPTED AND ACKNOWLEDGED

 

 

 

 

[LTIP PARTICIPANT]